SEXTON, Judge.
The State of Louisiana, through the Department of Public Safety and Corrections (the Department), appeals a trial court judgment holding that judicial review of a driver’s license suspension is restricted to a review of the administrative record. As a trial de novo is required in such a case, we reverse and remand.
In September 1990, Norman B. Wilkinson was arrested for DWI in West Monroe, Louisiana. He allegedly refused to submit to a chemical test for intoxication. As a result, the Department sought to suspend his driver’s license. LSA-R.S. 32:667. Mr. Wilkinson requested and was granted an administrative hearing, LSA-R.S. 32:668 A, which resulted in an affirmation of suspension of his driver’s license. Mr. Wilkinson then filed a petition in district court seeking judicial review of the order of suspension. LSA-R.S. 32:668 C.
The Department sought a trial de novo at the district court and accordingly subpoenaed the arresting officer. The district court ruled that the review was limited to a review of the record of the administrative hearing and, accordingly, did not allow the arresting officer to be called as a witness. After reviewing the record from the administrative proceedings, the district court recalled the suspension of Mr. Wilkinson’s driver’s license.
The Department appeals the district court judgment. The sole issue is whether the district court erred in limiting its review to the record of the administrative proceedings.
This identical issue is the subject of this court’s decision in Dement v. Department of Public Safety and Corrections, 590 So.2d 1333 (La.App.2d Cir.1991), handed down this same date. For the reasons given therein, we hold that in reviewing a final order of suspension by the Department, the district court is not limited to a consideration of the record of the administrative hearing. The Department is entitled to a trial de novo. The decision of the district court is reversed, and the case is remanded for review consistent with this opinion. The costs of this appeal are assessed to appellee.
REVERSED AND REMANDED.